Citation Nr: 0000205	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left foot 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
following a March 1998 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims for disability ratings in 
excess of 10 percent for right and left foot disabilities.


FINDINGS OF FACT

1.  The veteran's right and left foot disabilities are 
manifested by hypersensitivity, essentially neutral plantar 
flexion in the metatarsophalangeal joints, an 
apropulsive/antalgic gait, decreased motion of both great 
toes, pain with motion of the left great toe, and slightly 
diminished sensation over the fourth toes.  

2.  Post-operative scarring of the veteran's feet is tender 
and painful, but has not been shown to be poorly nourished, 
to result in repeated ulcerations, or to otherwise limit 
function.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for the service-
connected right foot post-operative scar is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804, and 7805) (1999).

2.  A rating greater than 10 percent for the service-
connected left foot post-operative scar is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804, and 7805) (1999).

3.  A 10 percent rating for moderate disability of the right 
foot is warranted separate from the 10 percent rating 
assigned for post-operative scarring.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71 (Diagnostic Codes 5003, 
5278, 5280, 5283, and 5284) (1999).

4.  A 10 percent rating for moderate disability of the left 
foot is warranted separate from the 10 percent rating 
assigned for post-operative scarring.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.71 (Diagnostic Codes 5003, 
5278, 5280, 5283, and 5284) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected foot disabilities are manifested by 
symptomatology that warrants the assignment of increased 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
However, when an unlisted condition is encountered, it will 
be permissible to rate on the basis of a closely related 
disease or injury in which not only the function affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases were the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  

At a January 1996 VA examination, it was reported that the 
veteran had had intractable plantar keratoses and had 
undergone fourth metatarsal osteotomies which resolved his 
plantar keratoses.  However, the veteran reported that he 
nonetheless continued to have severe bilateral foot 
sensitivity, numbness, and burning around the incision sites.  
The veteran also reported that the chronic pain inhibited his 
ability to work.

On examination, the incisions were well healed (both scars 
were centered over the fourth ray and approximately 3 
centimeters long); the entire foot was markedly 
hypersensitive, and the foot was particularly sensitive over 
the incision sites.  Range of motion studies disclosed 
essentially neutral plantar flexion in the 
metatarsophalangeal joints.  It was also opined that the loss 
of motion markedly exacerbated the veteran's pain.  He had no 
neurologic problems.  However, the feet were somewhat 
discolored.  The diagnoses were status post metatarsal 
osteotomies for intractable plantar keratoses with post-
surgical reflex sympathetic dystrophic type changes and 
hypersensitivity. 

More recently, VA treatment records, dated from April 1997 to 
June 1998, show the veteran's complaints, diagnoses, and/or 
treatment for bilateral foot pain.  See VA treatment records 
dated in April 1997, November 1997, December 1997, and June 
1998.  Interestingly, April 1997 and December 1997 treatment 
records show that nerve blocks fully relieved his pain.  Yet, 
a November 1997 treatment record indicates that the veteran's 
relief was only temporary.  In addition, a December 1997 
treatment record shows that the veteran's degree of pain 
seemed out of proportion to the physical findings.  However, 
in June 1998, it was noted that the veteran's feet had both 
mild edema and skin discoloration.  

The veteran filed with the RO July 1998 photographs of his 
feet  These photographs showed a discoloration of the skin on 
the veteran's feet.  

Thereafter, the RO received a November 1998 letter from James 
L. Rose, D.P.M.  Dr. Rose reported that the veteran had 
undergone osteotomies of the fourth metatarsals with screw 
fixation in 1995.  However, he had continued to experience 
chronic foot pain accompanied by an inability to stand or 
walk for long periods of time.  The veteran's post-operative 
treatment had included custom orthoses, multiple injections, 
oral anti-inflammatory medications, and physical therapy with 
little improvement.  The veteran also complained of 
difficulty performing his job due to his foot pain.  

On examination, the lower extremities were neurovascularly 
normal, except for mild pitting edema of the feet and ankles.  
Hemosiderin deposits were noted on the dorsolateral forefoot 
extending from the fourth metatarsal in a lateral direction.  
The great toenails were thick, yellow/brown, and infiltrated 
by subungual debris, consistent with onychomycosis.  Diffuse 
erythema and scaling were noted on the soles due to chronic 
tinea pedis.  A well-healed cicatrix was noted overlying both 
fourth metatarsal heads.  In addition, the veteran complained 
of "burning" in the forefoot areas.  It was reported that 
the veteran had moderate pes planovalgus deformities with an 
apropulsive gait.  On palpation, the surgical scars, as well 
as dorsal and plantar of the fourth metatarsal heads, had 
moderate to marked tenderness.  The symptoms diminished over 
the second, third, and fifth metatarsal heads bilaterally.  
Both great toes had decreased motion.  Moreover, motion of 
the left great toe caused discomfort.  X-rays revealed well-
healed osteotomies of the fourth metatarsal heads with intact 
screws, satisfactory alignment of the metatarsals, a large 
calcaneal spur on the right foot, a breech of the first 
cuneonavicular joint (bilaterally), the first metatarsal 
being elevated with degenerative changes of the first 
metatarsophalangeal joint, and hypertrophy of the second 
metatarsal (bilaterally).  The diagnoses were bilateral 
hallux limitus with degenerative changes of the first 
metatarsophalangeal joint and apparent reflex sympathetic 
dystrophy.  It was opined that the skin discoloration at the 
surgical sites was post-injection and/or chronic inflammatory 
changes.

The veteran testified at a personal hearing at the RO in 
January 1999.  He complained that he experienced problems 
with foot pain, both standing and walking, throughout his 
twelve-hour workday.  In fact, he reported that he 
experienced foot pain every time he put weight on his feet.  
In addition, he noted that his pain gradually increased when 
standing such that it becomes so severe that it feels as if 
his ankles are going to give way; at these times he has to 
sit down.  On a scale of 1 to 10, the veteran rated his pain 
as an 8 when standing and as a 2 when standing without shoes 
on.  He reported that, while he was given orthopedic shoes 
that he wore out, they did not help relieve his pain.  He 
also testified that he had chronic skin 
discoloration/bruising of the feet.  These problems started 
approximately two years earlier (November or December 1995) 
and were brought about by the testing VA performed to 
discover the origin of his foot pain.  He also reported that 
the testing, which involved numerous injections (including 
painkillers and steroids) into the feet, caused his feet to 
more easily develop sores.  He reported that he received 
ongoing treatment at a VA medical center (VAMC) at least once 
every three months for his foot problem.  In addition, the 
veteran testified that he was incapable of doing anything but 
sitting after returning home from work because of his foot 
pain.  Lastly, the veteran testified that his foot problem 
interfered with his job as an assistant manager and cab 
driver because, when driving, he had difficulty pressing the 
brake. 

The veteran appeared for a VA examination in June 1999.  He 
complained of chronic foot pain with activity.  He also 
complained that he was unable to stand for long periods of 
time and that his ambulation was somewhat limited.  Next, the 
veteran reported that most of his pain was centered on the 
incision sites.  He also reported chronic bilateral foot 
bruising as well as periodic numbness over the fourth toes.

On examination, the veteran was able to ambulate without 
assistive devices.  Gait was mildly antalgic on the left.  
Range of motion studies of the feet revealed approximately 10 
degrees of pronation, 25 degrees of supination, 15 degrees of 
dorsiflexion, and 45 degrees of plantar flexion.  He had 
normal heel valgus going to varus.  There were mild small 
residual intractable plantar keratoses on the left fourth 
metatarsal head and the right third metatarsal head.  
Dorsally, he had scars over the distal aspect of the fourth 
metatarsals that appeared to have healed well; however, they 
were somewhat tender to palpation.  Pulses were palpable.  
Sensation was slightly diminished over the fourth toes.  X-
rays revealed a small screw embedded in the head of the 
fourth metatarsal, degenerative enthesopathy at the 
attachment of the plantar aponeurosis, and well preserved 
ankle mortise and longitudinal arch.  The diagnosis was 
status post bilateral fourth ray osteotomies for intractable 
plantar keratosis.  The examiner opined as follows:

Most of his dysfunction appears related 
to his dorsal incisions.  He does have a 
small residual I[ntractable] P[lantar] 
K[eratoses] on the left fourth metatarsal 
head and a small transfer I[ntractable] 
P[lantar] K[eratoses] at the right third 
metatarsal head.  However, they are not 
excessive.  Subjective symptoms do seem 
to be somewhat more prominent than the 
objective findings evident today. 

Historically, the veteran was granted service connection for 
arthritis of the right foot which was found to be non-
compensably disabling under Diagnostic Code 5003 
(degenerative arthritis) - 5284 (other foot injuries).  See 
RO decision entered in June 1991.  Thereafter, the RO re-
characterized the veteran service-connected right foot 
disability on a number of occasions, with the most recent 
characterization being "arthritis, right foot, chronic 
scarring, plantar keratoma status post elevation osteotomy 
with interfragmentary screw fixation, right fourth metatarsal 
and excision of soft tissue mass" (see RO decisions entered 
in October 1994 and October 1995).  Service connection was 
also granted for plantar keratoma of the left foot with 
scarring (see RO decision entered in October 1994), and re-
characterized as "chronic scarring, plantar keratoma, left 
foot, status post elevation osteotomy with screw fixation, 
left fourth metatarsal and excision of soft tissue mass" 
(see RO decision entered in November 1995).  These 
disabilities were each found to be 10 percent disabling under 
Diagnostic Code 5284 - 7804 (superficial, tender, and painful 
scars).  Id.

Turning to the merits of the case, the Board notes that 
Diagnostic Codes 7803 and 7804 of 38 C.F.R. § 4.118 provide a 
10 percent evaluation for a scar (other than a burn scar or 
disfiguring scars of the head, face, or neck) if it is poorly 
nourished with repeated ulceration, or when it is tender and 
painful on objective demonstration.  Under Diagnostic Code 
7805 a scar may also be rated based on limitation of function 
of the part affected.  38 C.F.R. § 4.118.

Given the manner of rating by the RO under Diagnostic Code 
5284-7804, see 38 C.F.R. § 4.27 (1999), it appears  that the 
veteran's scars have already been rated at the maximum level 
under Diagnostic Code 7804.  Additionally, in neither the 
private medical record, nor the two VA examinations, was it 
reported that the veteran's scars were poorly nourished or 
had repeated ulceration.  Moreover, the veteran has not 
asserted that the scarring is poorly nourished or ulcerated.  
Consequently, a higher rating is not warranted under 
Diagnostic Code 7803 or 7804.  As to the applicability of 
Diagnostic Code 7805, the Board notes that, in neither the 
private medical record, nor the two VA examinations, was the 
veteran's scarring referred to as impairing the range of 
motion, or otherwise limiting function.  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected disabilities under either of the foregoing 
code sections.

Next, as to the veteran's complaints of chronic discoloration 
of the feet secondary to his treatment for his service-
connected foot disabilities, the Board notes that a 
10 percent evaluation is warranted for eczema with 
exfoliation, exudation, or itching if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent evaluation requires 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a condition that is 
exceptionally repugnant.  Id.

While the November 1998 letter from Dr. Rose indicates that 
the skin discoloration at the surgical sites was post-
injection and/or chronic inflammatory changes, and skin 
discoloration was noted at both of the aforementioned VA 
examinations, nothing in the record suggests that the 
veteran's problem with discoloration results in any problem 
beyond slight disfigurement of a non-exposed area.  See RO 
decisions entered in June 1991, October 1994, and November 
1995.  Therefore, a separate compensable rating is not 
warranted under Diagnostic Code 7806.  

The Board's analysis of the veteran's foot disabilities does 
not end with Diagnostic Code 7803, 7804, 7805, or 7806.  The 
Board notes that the veteran's service-connected disabilities 
have been specifically defined by the RO as including 
dysfunction of the entire right and left foot.  See RO 
decisions entered in October 1995 and November 1995.  
Therefore, the Board will examine whether he is entitled to a 
separate compensable rating under any of the other criteria 
used to rate foot disabilities.  Considering potentially 
applicable rating criteria, he will only be entitled to a 
separate disability rating if he has disability tantamount to 
unilateral claw foot (pes cavus) with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
and definite tenderness under the metatarsal heads (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5278) or unilateral claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads (the criteria for a 20 percent 
evaluation under Diagnostic Code 5278); or moderate malunion 
or nonunion of tarsal or metatarsal bones (the criteria for a 
10 percent evaluation under Diagnostic Code 5283) or 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones (the criteria for a 20 percent evaluation 
under Diagnostic Code 5283); or moderate foot injury (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5284) or moderately severe foot injuries (the criteria for a 
20 percent evaluation under Diagnostic Code 5284); or X-ray 
evidence of degenerative arthritis with involvement of 2 or 
more minor joint groups (the criteria for a 10 percent 
evaluation under Diagnostic Code 5003) or X-ray evidence of 
degenerative arthritis with involvement of 2 or more minor 
joint groups with occasional incapacitating exacerbations 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5003).  38 C.F.R. § 4.71a (1999).

As stated above, the criteria for rating foot injuries allow 
for a 10 percent rating when there is a "moderate" 
disability.  See Diagnostic Code 5284.  The term "moderate" 
is not defined by regulation.  However, the overall 
regulatory scheme relating to the feet and toes contemplates 
10 percent ratings in cases where problems include such 
difficulties as great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under 
metatarsal heads.  See Diagnostic Code 5278 (1999).  A 10 
percent rating may also be assigned when there is moderate 
malunion or nonunion of the tarsal or metatarsal bones.  See 
Diagnostic Code 5283. 

The veteran has testified that he experiences foot pain every 
time he puts weight on his feet.  Moreover, when examined by 
VA in January 1996, the entire foot was markedly 
hypersensitive and he had essentially neutral plantar flexion 
in the metatarsophalangeal joints.  Moreover, the examiner 
opined that the neutral plantar flexion in the 
metatarsophalangeal joints markedly exacerbated the veteran's 
pain.  The November 1998 letter from Dr. Rose likewise shows 
that the veteran had mild pitting edema of the feet and 
ankles, hemosiderin deposits on the dorsolateral forefoot, 
subjective complaints of "burning" in the feet, moderate 
pes planovalgus deformities with an apropulsive gait, 
tenderness on palpation (the tenderness was seen in the 
dorsal and plantar of the fourth metatarsal heads as well as 
in the metatarsal heads of the second, third, and fifth 
toes), decreased motion of both great toes, and discomfort 
with motion of the left great toe.  Similarly, when again 
examined by VA in June 1999, the examiner reported that the 
veteran's gait was mildly antalgic and sensation was slightly 
diminished over the fourth toes.  The Board concludes that 
these examinations revealed problems of the type contemplated 
for compensable ratings under similar diagnostic codes.  
Therefore, the Board finds that, while the term "moderate" 
is not defined, when compared with other comparable ratings 
for the feet, and granting the veteran the benefit of the 
doubt in this matter, this term may be understood to 
contemplate the type of problems experienced by the veteran.  
Consequently, compensable (10 percent) ratings are warranted 
for each of the veteran's feet under Diagnostic Code 5284, 
separate from the 10 percent ratings for scarring.  See 38 
U.S.C.A. §§ 1110, 5107 (West 1991).

Whether evaluating the veteran's disabilities under 
Diagnostic Code 5284, 5278, 5283, 5003, a greater rating is 
not warranted.  Specifically, under Diagnostic Code 5284, the 
record on appeal does not show that the veteran has 
"moderately severe" foot impairment.  The term "moderately 
severe" is not defined by regulation, but the Board 
concludes that the aforementioned examinations did not reveal 
problems of the type contemplated for higher ratings under 
similar diagnostic codes.  Specifically, the 1999 examiner 
reported that the veteran was able to ambulate without 
assistive devices, range of motion studies of the feet were 
virtually normal (approximately 10 degrees of pronation, 25 
degrees of supination, 15 degrees of dorsiflexion, and 45 
degrees of plantar flexion), he had a normal heel valgus 
going to varus, and pulses were palpable.  Moreover, the June 
1999 examiner opined that, while the veteran had some 
residuals from his bilateral intractable plantar keratoses, 
they were not excessive and his ". . . subjective symptoms 
do seem to be somewhat more prominent than the objective 
findings evident today."  Therefore, the Board finds that, 
while the term "moderately severe" is not defined by 
regulation, when compared with other comparable ratings for 
the feet, this term must be understood to require more than 
the type of problems experienced by the veteran, especially 
when subjective complaints are not corroborated by objective 
findings.  (Indeed, even disability that involves amputation 
of the great toe, without metatarsal involvement, only 
warrants the assignment of a 10 percent rating and amputation 
of any of the other toes, without metatarsal involvement, 
does not warrant the assignment of a compensable disability 
rating.  See Diagnostic Codes 5171 and 5172.)  Consequently, 
where, as here, the veteran's foot disabilities cause no more 
disabling symptoms than described above, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5284.

Next, the Board considers the potential applicability of 
Diagnostic Code 5278 and Diagnostic Code 5283.  However, at 
neither the January 1996 nor June 1999 VA examination, nor at 
the November 1998 private examination, did the veteran have 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  Similarly, June 1999 
x-rays of the veteran's feet, as well as the x-rays discussed 
in the November 1998 letter from Dr. Rose, did not reveal 
malunion or nonunion of tarsal or metatarsal bones.  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected disabilities under either 
of these code sections.

Next, under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

As outlined above, the Diagnostic Codes pertaining to 
limitation of motion of the veteran's service-connected right 
and left foot disabilities provide for a compensable (10 
percent) disability rating for his service-connected 
disabilities, but no more.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5278, 5280, 5281, 5282, 5283, 5284) (1999).  Therefore, 
because the veteran has already been assigned a compensable 
disability rating, at least in part on the basis of 
limitation of motion, Diagnostic Code 5284, an increased 
schedular rating is not warranted under this Code section.

Furthermore, functional loss attributable to pain on use has 
been considered in arriving at the current assessment.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  The specific findings made on examination do 
not, as noted by the June 1999 examiner, support the 
subjective complaints of pain made by the veteran.  
Accordingly, given that a rating on account of pain must be 
supported by adequate pathology as shown on examination, and 
because such supporting pathology was not shown in this case, 
the Board finds that the 10 percent rating currently assigned 
pursuant to Diagnostic Code 5284 more than accounts for his 
complaints of pain and compensates him for it.

Based on the argument made at the veteran's VA examinations, 
as well as at his January 1999 personal hearing (i.e., his 
foot pain interferes with his ability to perform his job), 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although the 
veteran has described his foot pain as being so bad that it 
interferes with his ability to perform his job, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
The current evidence of record does not demonstrate that his 
foot problems have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in both his oral 
testimony and written statements to the RO.  However, while a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence requiring medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991). 

(The effect of the Board's decision outlined above is to 
affirm the 10 percent ratings currently assigned for the 
right and left foot post-operative scarring under Diagnostic 
Code 7804 and to assign separate 10 percent ratings for each 
foot under Diagnostic Code 5284.)


ORDER

A rating greater than 10 percent for right foot post-
operative scarring is denied.

A rating greater than 10 percent for left foot post-operative 
scarring is denied.

A separate 10 percent rating for right foot impairment other 
than scarring is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A separate 10 percent rating for left foot impairment other 
than scarring is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

